DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-10, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0159145 to Nagata et al. (hereinafter “Nagata”).
-From Claim 1: Nagata discloses a joint assembly for use in a vehicle, the joint assembly comprising:
an inner member 26;
an outer member 24 comprising a clip interface at 33, wherein the clip interface is capable of making contact with a clip to hold the joint assembly in place; and
a splined shaft 30, the splined shaft connected to the outer member, wherein the spline is capable of applying torque originating from a gear box of the vehicle to the outer member.
-From Claim 2: Nagata discloses wherein the splined shaft comprises an involute spline 37.
-From Claim 3: Nagata discloses wherein the splined shaft generates a self-centering effect.
-From Claim 4: Nagata discloses wherein the assembly connects directly with a gearbox (¶68).
-From Claim 5: Nagata discloses wherein the inner member connects directly with a wheel 1.
-From Claim 8: Nagata discloses an O-ring gland at 33.
-From Claim 9: Nagata discloses wherein the splined shaft fits within a splined hub 38 of a planetary carrier.
-From Claim 10: Nagata discloses wherein the splined shaft 30 defines an outer diameter of the assembly.
-From Claim 21: Nagata discloses a vehicle comprising a joint assembly, the joint assembly comprising: 
an inner member 26; 
an outer member 24 comprising a clip interface at 33, wherein the clip interface is capable of making contact with a clip to hold the joint assembly in place; and 
a splined shaft 30, the splined shaft connected to the outer member, wherein the spline is capable of applying torque originating from a gear box of the vehicle to the outer member.
-From Claim 22: Nagata discloses wherein the splined shaft comprises an involute spline 37. 

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive.
	First, Applicant argues “element 24 of Nagata does not comprise element 33 of Nagata.”  Remarks 6.
	Examiner disagrees.  The Examiner points to reference character 33 in Nagata merely for the convenience that it points to the area of the outer member 24 that the Examiner considers to meet the requirements of a “clip interface” as this element is described in Applicant’s specification.  That is, the portion of the outer member 24 that occupies the area labeled as 33 is considered to meet the clip interface of claim 1.
	Second, Applicant argues Nagata does not disclose the “O-ring gland” of claim 8 because “the Office action cites element 33 of Nagata as teaching an ‘O-ring gland’” but that “this is the same element 33 cited as teaching a ‘clip interface’”
	Examiner disagrees.  Here again, the Examiner points to reference character 33 in Nagata merely for the convenience that it points to the area which the Examiner considers to meet the requirements of an “O-ring gland” as this element is described in Applicant’s specification.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        10/4/2022